Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a CON of 14/345,968 03/20/2014 PAT 10729665, which is a 
371 of PCT/GB2012/052284 09/14/2012, and claim benefits of the foreign application:
UNITED KINGDOM 1116789.7 with a filing date 09/29/2011.

2.	Claims 1-22 are pending in the application.
Double Patenting
3.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).

	3.1	Claims 1-22 are rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable independently over claims 1-11 of Whalley  et al. US 10,729,665.   Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicants claim a composition comprising or consisting essentially of the phytocannabinoids cannabidivarin (CBDV) and cannabidiol (CBD), see claim 1. Dependent claims 2-20 further limit the scope of composition, i.e.,  comprising non-cannabinoid component of cannabis terpene, CBCV,  CBC and SAED, absent of THCV and THC in claims 2-8, specific ratio between CBDV and CBD and their amounts in claims 8-16 and 20, and used for treating neurological conditions including seizure and epilepsy in claims 17-19.
Applicants claim a method comprising using a combination comprising or consisting essentially of the phytocannabinoids cannabidivarin (CBDV) and cannabidiol (CBD) in the manufacture of a medicament for use in the treatment of neurological conditions, characterized by hyper-excitability of the central nervous system, convulsions or seizures, see claim 21
Applicants claim a method for treating neurological conditions, characterized by hyper-excitability of the central nervous system, convulsions or seizures which comprises administering to a subject in need thereof a therapeutically effective amount 
	Whalley  et al.  ‘665 claims a method for treating epilepsy comprising administering to a subject in need thereof a therapeutically effective amount of a composition comprising the phytocannabinoids cannabidivarin (CBDV) and cannabidiol (CBD), absent of the cannabinoids tetrahydrocannabivarin (THCV) and tetrahydrocannabinol (THC), wherein the CBDV and CBD are present in a ratio of from 5:1 to 1:1 (CBDV:CBD), and the epilepsy to be treated is 
generalised seizure, see claims 1-2 in column 22. 
    
	Whalley  et al.  ‘665 compositions further comprises one or more excipients and at least one non-cannabinoid component of cannabis selected from terpene, see claims 3-5 in column 22. 
   	In Whalley et al.  ‘665 compositions, wherein the phytocannabinoids comprise, or consist essentially of CBDV, CBD and one or more cannabichromene type 
compounds selected from cannabichromene propyl variant (CBCV) and/or cannabichromene (CBC), see claims 6-7.
 
  	  In the composition of Whalley  et al.  ‘665, the CBDV and CBD are present in a ratio of 4.5:1 to 2:1 (CBDV:CBD), comprising  from 500 to 2000 mg CBDV  and from 100 to 600 mg CBD, see claim 8-10. 
 	In the composition of Whalley et al, it further comprising a standard anti-epileptic 
drug (SAED), see claim 11. 

One having ordinary skill in the art would find the claims 1-22 prima facie obvious because one would be motivated to employ the compositions and methods of use of Whalley et al.  ‘665 to obtain instant invention.  
The motivation to make the claimed compositions and methods of use derived from the known compositions and methods of use of Whalley et al.  ‘665 would possess similar activity to that which is claimed in the reference.  	

3.2	Claims 1 and 14 are provisionally rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable independently over claims 1 and 6 of Whalley  et al. co-pebding application No. 16/960,665.   Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicants claim a composition comprising or consisting essentially of the phytocannabinoids cannabidivarin (CBDV) and cannabidiol (CBD), and further comprises a standard anti-epileptic drug (SAED), see claims 1 and 14. 
	Whalley  et al.  ‘0665 claims a method of reducing seizures in treatment-resistant epilepsy comprising administering cannabidiol (CBD)  in combination with an anti-epileptic drug (AED) that works via GABA receptor agonism, and further comprises up to 1 % CBDV, see claims 1 and 6.
The difference between instant claims and Whalley  et al.  ‘0665 is that the instant claims are silent on SAED or AED of Whalley  et al.  ‘0665.

The motivation to make the claimed compositions and methods of use derived from the known compositions and methods of use of Whalley et al.  ‘0665 would possess similar activity to that which is claimed in the reference.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.	

Claim Objections
4.	Claim 4, line 2, is objected to because of the following informalities.  Replacement of the term “is or comprises” with a term “is” would obviate the objection.
5.   Claim 21, line 3, is objected to because of the following informalities.  Replacement of the term “characterised” with a term “characterized” would obviate the objection.
6.   Claim 22 is objected to because of the following informalities:  claim 22 depends on itself. Appropriate correction is required.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



February 17, 2021